Application by William Joseph Flynn, an attorney and counselor-at-law, admitted to practice in this court on February 23, 1972 for leave to withdraw from the practice of law and to resign as an attorney and to have his name struck from the roll of attorneys, for reasons related to a pending matrimonial action for divorce, now before the Supreme Court, Nassau County, and the fact that petitioner has not practiced for some years and his license to practice and present earning potential are in issue.
The Grievance Committee for the Tenth Judicial District has been served with this petition and has answered that there is no pending investigation with reference to petitioner’s professional conduct, but opposes the application because of *416the apparent intent of petitioner to frustrate the rulings of the Justice in the matrimonial action.
Application granted; the petitioner William Joseph Flynn’s application to resign from the Bar of the State of New York is accepted and the Clerk of this court is directed to forthwith remove his name from the roll of attorneys. Mollen, P. J., Lazer, Mangano, Thompson and Weinstein, JJ., concur.